Citation Nr: 1014345	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for chronic fungal dermatitis.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1958 until his retirement in August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for chronic fungal dermatitis and assigned 
a noncompensable evaluation effective March 1, 2006.

In a rating decision dated in July 2009 the RO increased the 
rating for the Veteran's service-connected skin disability 
from 0 to 10 percent effective March 1, 2006.


FINDING OF FACT

The Veteran's chronic fungal dermatitis is not productive of 
extensive lesions or marked disfigurement; does not encompass 
20 to 40 percent of the body or 20 to 40 percent of the 
exposed areas affected; and does not require systemic therapy 
such as corticosteroids, immunosuppressive drugs, or 
intensive light therapy.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for chronic fungal dermatitis are not met for any 
period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7806 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting Veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's 
decision, rating the disability, does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA and private treatment records have 
been obtained and associated with the claims file.  In 
addition, the Veteran has submitted statements describing his 
skin rash, and has been afforded multiple VA examinations.  
These records are adequate for rating purposes.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In January 2007 the RO granted service connection for 
"chronic fungal dermatitis (claimed as rash on legs)" and 
assigned a noncompensable evaluation effective March 1, 2006.  
The Veteran appealed the assigned rating.  

In June 2006 the Veteran was accorded a VA Compensation and 
Pension (C&P) examination.  During the examination he 
complained of itchy and inflamed skin about the bilateral 
groin area.  He also complained of mild scarring and 
functional impairment, but no disfigurement.  Physical 
examination found superficial macular, erythematous, 
contiguous lesions over 3 percent of the total body surface 
area, but no was no rash over exposed body surface areas.  
The examiner noted that treatment consisted of Ketoconazole 
2% cream, applied daily, to affected areas in the bilateral 
groin with fair control of symptoms.  

In January 2007 the 2006 examiner supplemented his 2006 with 
a diagnosis of "chronic fungal dermatitis of bilateral groin 
and scrotum."  He added that there was "mild functional 
loss secondary to persistent itching."

In a letter dated in March 2007 a private physician wrote 
that the Veteran's treatment consisted of Nizoral cream on a 
daily basis.  He added that the summer months exacerbated the 
rash due to perspiration.

In a letter dated in July 2008 the Veteran wrote as follows:

when it gets really hot and humid 
outside the rash becomes so red and raw 
and even expends to my testicles.  In 
order to keep this problem under 
control I need to take a shower at 
least wice or more times a day and then 
apply each time Ketoconozale Cream 2% 
60 grams each time.  [sic].

In August 2008 the Veteran was accorded another C&P 
examination.  During the examination he reported that his 
symptoms spread and receded depending on the temperature and 
humidity.  He denied any scarring, disfigurement, or 
functional impairment.  Treatment consisted of Ketoconazole 
2% cream daily "or up to 3 x a day."  Physical examination 
found superficial macular, erythematous, contiguous lesions 
covering the scrotum and all skin surfaces in contact with 
other skin surfaces in the region of the groin and buttocks, 
which the examiner identified as encompassing 6 percent of 
the total body surface area.  No exposed body surface areas 
were involved.

The Veteran's skin disorder has been evaluated under the 
provisions of Diagnostic Code 7806 throughout the appeal 
period.  

Legal Criteria

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  

A higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Francisco v. Brown, 7 Vet. App. 55 
(1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations provide that infections of the skin, including 
fungal diseases, shall be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7820 (as in effect throughout 
the appeal period).  

Under the provisions of Diagnostic Code 7801 (as in effect 
prior October 23, 2008), a 10 percent evaluation was 
warranted for scars other than on the head, face, or neck 
that were deep or that cause limited motion if the area 
exceeded 6 square inches (39 square centimeters).  38 C.F.R. 
§ 4.118.  A 20 percent evaluation was assigned if the area 
exceeded 12 square inches (77 square centimeters), and a 30 
percent evaluation was assigned if the area involved exceeded 
72 square inches (465 square centimeters).  Id.  The highest 
rating of 40 percent was warranted if the area exceeded 144 
square inches (929 square centimeters).  Id.  The maximum 
rating under Diagnostic Codes 7802-7804 (which provided for 
evaluation of scars other than on the head, neck, and face) 
was 10 percent.  38 C.F.R. § 4.118 (as in effect prior 
October 23, 2008).  All other scars were to be rated based on 
limitation of function of the affected bodily part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior 
October 23, 2008).  

In October 2008 the skin regulations were amended effective 
October 23, 2008.  The changes only apply to applications 
received by VA on or after October 23, 2008, or if the 
Veteran was previously evaluated under Diagnostic Codes 7801-
7805 and requests review under the clarified criteria.  See 
73 Fed. Reg. 54708 (Sept. 23, 2008).  Neither situation 
applies in this case.  

Diagnostic Code 7806 provides for a noncompensable rating for 
dermatitis or eczema involving less than 5 percent of the 
entire body, or less than 5 percent of exposed areas affected 
and requiring no more than topical therapy during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as 
in effect throughout the appeal period).  A 10 percent 
evaluation is warranted where at least 5, but less than 20 
percent of the entire body is affected, or for at least 5 but 
less than 20 percent of the exposed affected areas, or where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the prior 12-month 
period.  Id.  A 30 percent evaluation is warranted for 
dermatitis or eczema over 20 to 40 percent of the body or 20 
to 40 percent of the exposed areas affected, or where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly during the prior 12- 
month period.  Id.  The highest rating of 60 percent is 
warranted where more than 40 percent of the entire body or 
more than 40 percent of exposed areas is affected, or; where 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month.  Id.  

Analysis

The evidence does not support a rating in excess of 10 
percent for any period of time covered by this appeal.  While 
the veteran does have a recurrent itchy rash, it does not 
encompass at least 20 percent of the entire body or 20 
percent of exposed areas affected, or require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for its control, so a rating of 30 percent or more 
under the provisions of Diagnostic Code 7806 is not 
warranted.  The criteria for a rating in excess of 10 percent 
for the Veteran's skin rash disability are thus not met.

In reaching this conclusion the Board has considered other 
potentially applicable provisions of 38 C.F.R. Part 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  There is no evidence of deep, unstable, or 
painful scars; scars encompassing an area of at least 12 
square inches (77 square centimeters); or of limitation of 
function of a body part secondary to scarring, so evaluation 
under the scar provisions of Diagnostic Codes 7801-7805 is 
not warranted.  38 C.F.R. § 4.118 (as in effect prior to 
October 23, 2008).  Evaluation under Diagnostic Codes 7807-
7817 is not warranted since the Veteran does not have, and is 
not service-connected for, Leishmaniasis, discoid lupus 
erythematosus, tuberculosis luposa, dermatophytosis, 
psoriasis, a bullous disorder, or exfoliative dermatitis.  
Id.  In addition, evaluation under Diagnostic Codes 7818-
7819, 7821-7833 is not warranted since he does not have, and 
is not service-connected for, neoplasms, a collagen-vascular 
disease, a papulosquamous disorders, vitiligo, a disease of 
keratinization, urticaria, vasculitis, multiforme erythema, 
acne, chloracne, alopecia, hyperhidrosis, melanoma, or 
scarring alopecia.  38 C.F.R. § 4.118.  

TDIU consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for TDIU [total disability rating for 
compensation based on individual unemployability] is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id. 

In this case, the Board finds that a claim for TDIU is not 
raised by the record as the evidence of record fails to show 
that the Veteran is unemployable.  Although the Veteran is 
unemployed, he reports that he is retired by virtue of his 
age and duration of work.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for a 
service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule and the assigned 
schedular evaluation is adequate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating based on additional or more severe symptoms, which is 
not shown in this case.  The disability picture is therefore 
contemplated by the Rating Schedule, and the assigned 
schedular rating is adequate.  Accordingly, referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
required.


ORDER

An initial disability rating in excess of 10 percent for 
chronic fungal dermatitis is denied.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


